NicholsoN, C. J.,
delivered the opinion of the Court.
Defendant in error recovered a judgment for $75 against plaintiff in error, before a Justice of the Peace of Greene County. He prayed an appeal to the Circuit Court, and the Justice of the Peace certifies that he took the pauper oath, but no such oath, subscribed by him, is found in the record, nor does it appear from the record, that the appeal was granted by the Justice of the Peace.
On motion, the Circuit Judge dismissed the appeal, no motion being made to amend, or file a proper oath.
There is no error, and the judgment is affirmed.